Judgment unanimously reversed on the law and facts and a -new trial granted, without costs of this appeal to either party. Memorandum: This case was tried together with Sauquoit Val. Dairy Co. v. State of New York (26 A D 2d 770) decided herewith. The Trial Judge relied, at least to some extent, upon the testimony of a so-called real estate expert for the claimant. His testimony, however, was confused, uncertain and not founded or based upon any of the generally accepted applicable standards. (We agree with the general philosophy on this subject expressed in the dissenting Opinion in Wagner v. State of New York, 25 A D 2d 814.) He attempted to use comparable sales which were not in fact comparable, and he displayed a woeful lack of knowledge of the transactions upon which the so-called com-parables were founded. Apparently he had before him, as did the Trial Judge, a written report which was never received in evidence nor marked for identification, is not a part of the record, but to which nevertheless he referred constantly. As we do not have this report before ms, the references to it are meaningless. (Appeal from judgment of Court of Claims for claimant on a claim for permanent appropriation of realty.) Present — Williams, P. J., Bastow, Goldman, Del Vecchio and Marsh, JJ.